Citation Nr: 1528492	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  11-13 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder to include gastroesophageal reflux disease.   

2.  Entitlement to service connection for bladder cancer.

3.  Entitlement to service connection for chronic myelogenous leukemia.    


REPRESENTATION
	
Appellant represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty as a physician from July 1970 to July 1972.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a February 2009 rating decision of the VA Regional Office in St. Petersburg, Florida which denied entitlement to service connection for gastroesophageal reflux disease.  This appeal also arises from a February 2014 rating decision which denied, in pertinent part, entitlement to service connection for bladder cancer and chronic myelogenous leukemia.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2015 correspondence the representative reported that the Veteran was scheduled to testify before a decision review officer at the RO in April 2015.  The record, however, shows that the appellant was actually scheduled to testify before a Veterans Law Judge.  In any event, in March 2015, the Veteran requested a 90 day extension.  Hence, the April 2015 hearing was cancelled.

In June 2015, the appellant requested an opportunity to present argument before a decision review officer at the RO.  Given the foregoing confusion as to the official scheduled to conduct the hearing, it is possible that the appellant still desires to testify before at a hearing before a Veterans Law Judge.  If not, the June 2015 motion to permit testimony before a decision review officer has never been acted upon by the RO.  Hence, further development is required.  

Additionally, in February 2014, claims of entitlement to service connection for bladder cancer, and myelogenous leukemia were denied by the RO.  In March 2014, the appellant filed a notice of disagreement addressing those issues.  Significantly, the appellant has never been issued a statement of the case addressing these issues.  Therefore, further development is in order.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (If a claimant files a notice of disagreement and the RO does not issue a statement of the case, the Board must remand the claim so that a statement of the case can be issued.)    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a statement of the case addressing the claims of entitlement to service connection for bladder cancer and chronic myelogenous leukemia.  Then if, and ONLY IF, the appellant files a timely substantive appeal, these issues should be certified for the purpose of appellate disposition.

2.  The RO should then schedule the Veteran for a hearing before a member of the Board sitting at the RO.  The RO should notify the Veteran and his representative of the date and time of the hearing and give them sufficient time to prepare in accordance with controlling regulations.  38 C.F.R. § 20.704(b) (2014).  Should the appellant not desire to testify before a Veterans Law Judge the RO must rule on the request to appear before a decision review officer.  The RO is reminded that this case has been advanced on the Board's docket in light of the appellant's age. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






